UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6594


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

OWEN ODMAN, a/k/a Star,

                    Defendant - Appellant.



                                      No. 20-6726


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

OWEN ODMAN, a/k/a Star,

                    Defendant - Appellant.



Appeals from the United States District Court for the Western District of North Carolina,
at Shelby. Martin K. Reidinger, Chief District Judge. (4:96-cr-00053-MR-1)


Submitted: September 30, 2020                                Decided: October 19, 2020
Before GREGORY, Chief Judge, and AGEE and FLOYD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Owen Odman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Owen Odman appeals the district court’s orders: (1)

denying his motion for a sentence reduction pursuant to section 404 of the First Step Act

of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 (“First Step Act”), which permits

a district court to impose a reduced sentence for defendants convicted of covered offenses

as if certain provisions of the Fair Sentencing Act of 2010, Pub. L. No. 111-220, §§ 2-3,

124 Stat. 2372, 2372, were in effect at the time the covered offense was committed, and

(2) his motion for reconsideration. The district court denied Odman’s First Step Act motion

because, based on the drug quantities for which he was held accountable at sentencing, the

court concluded the statutory penalties to which Odman was subjected were not modified

by Section 2 of the Fair Sentencing Act. In light of our decisions in United States v.

Wirsing, 943 F.3d 175 (4th Cir. 2019), and United States v. Gravatt, 953 F.3d 258 (4th Cir.

2020), we vacate the district court’s orders and remand for consideration on the merits. We

express no opinion on the ultimate disposition of Odman’s First Step Act motion. See

Gravatt, 953 F.3d at 264.

       We deny Odman’s motion for appointment of counsel and we dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                           VACATED AND REMANDED




                                            3